Measuring devices containing mercury (debate)
The next item is the debate on the report by Mrs Sornosa Martínez, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a directive of the European Parliament and of the Council amending Council Directive 76/769/EEC relating to restrictions on the marketing of certain measuring devices containing mercury - C6-0064/2006 -.
Mr President, ladies and gentlemen, I would like to begin by thanking the rapporteur, Mrs Sornosa Martínez, for her work on this proposal for what is a very important directive, forming part of the Community action to deal with mercury, the Community strategy on which was debated in this House only recently.
This has to do with our common desire to prevent more mercury finding its way into the environment, and, in order that we may have no misconceptions about this, what we are talking about here is not just any old poison, but a particularly dangerous one, for mercury and its compounds are highly toxic to human health and the environment. The object of the directive we are debating today is to prevent new measuring devices containing mercury getting into circulation, and, if we were to succeed in that, we would prevent 30 tonnes of mercury - which adds up to a very considerable health hazard - getting into the environment.
The proposed directive will prohibit outright the placing on the market of clinical thermometers containing mercury, the reason being that alternatives to them have been available for some time. It will also prevent the sale to the general public of all other measuring instruments containing mercury. These proposals were put together on the basis of a risk assessment and an extensive impact assessment devised for the mercury strategy, followed by consultations with the industry and with other interested parties.
The proposed directive will not only ensure the protection of human health and of the environment, but also serve to maintain and strengthen the internal market, as harmonised rules for the marketing of measuring devices containing mercury apply throughout the Community.
Members of your House have now tabled a number of amendments aimed at securing derogations. I agree with you that the marketing of antique measuring instruments should indeed continue to be permitted, 'antique measuring instruments' being those that are at least 50 years old, and, being in the main collectors' items, they are, by reason of their value, handled with very great care, traded only in very limited numbers, and the risk of such items ending up in waste is minimal.
I can also support a time-limited derogation for new barometers containing mercury and manufactured by a few small specialised enterprises. A transitional period of two years will enable these businesses to adapt their production arrangements to the new rules without a disproportionate risk being presented to the environment. While I regard two years as appropriate, I have to make it clear that there is no reason for mercury to be used in the devices produced by these manufacturers, for they are capable of producing the same results without it, and, under certain circumstances indeed, a better one. There is no argument to support the idea that newly-manufactured devices of this kind must contain mercury. It is not the case that new technology needs to be developed first; the alternatives have been in existence for some considerable time. These manufacturers must be expected to comply with the demands of European legislation, and I am going to be very strict about this; two years really should be enough time in which to adapt.
The situation is actually rather different as regards the use of measuring instruments in the health sector. It has been proposed in your House that there should - subject to a review at a later date - be a derogation from these restrictions for devices for measuring blood pressure, and I do in fact believe that there should be one. Sphygmomanometers are, in any case, used only in certain medical applications, and are absolutely indispensable in certain medical situations in which measurements are required to be of the utmost exactitude. We have examined this question in very great depth. Members of the medical professions regard sphygmomanometers of this kind as indispensable, especially in certain life-threatening situations, and so we should wait until safe and equally reliable alternatives to these devices have been developed before extending the provisions to the health sector. It follows that we have not reached the end of this process; on the contrary, more work is needed in this area.
By way of conclusion, I should like to say that the negotiation process was characterised by close cooperation between Parliament, the Council and the Commission, and so the Commission can therefore agree to all the compromise amendments proposed by your rapporteur, that is to say Amendments 12 to 18. I very much hope that we will be able to get this directive adopted at first reading.
rapporteur. - (ES) Mr President, Commissioner, ladies and gentlemen, we in this House all agree that it is necessary to reduce the demand for mercury in the manufacture of products and to speed up its substitution. It would be appropriate to introduce Community level marketing restrictions on mercury-containing measuring and control equipment for consumer use and, with some exemptions, in the healthcare sector
We must prevent considerable amounts of mercury entering the waste stream. In that way, we shall contribute to guaranteeing a high level of protection of the environment and human health, whilst preserving the internal market, as required by Article 95 of the Treaty.
Mercury and its compounds are highly toxic to humans, ecosystems and wildlife. Initially seen as a diffuse local problem, mercury pollution is now understood to be global, chronic and serious. As regards a potential blanket ban on the use of mercury in all devices, which is the aim of this proposal, it should be emphasised that the experts the Commission consulted came to the conclusion that hospitals need a high level of accuracy to treat life-threatening conditions such as hypertension, arrhythmia and pre-eclampsia. Mercury sphygmomanometers provide the appropriate level of accuracy and reliability to ensure patient safety. We are therefore currently proposing that these instruments be exempted from the ban until there are complete guarantees with regard to the functioning of possible alternative instruments.
I would also call on the Commission to adopt short-term measures to ensure that all products containing mercury currently circulating in society are collected separately and safely processed. Otherwise, this Directive will be less effective in practice.
Its dumping in rubbish tips or its inappropriate disposal causes waste mercury to infiltrate waste water and to be dispersed into the environment. Mercury is therefore found in foodstuffs, posing a particular risk to the aquatic food chain, making consumers of fish and molluscs particularly vulnerable. You said it, Commissioner: 30 tonnes may remain inadequately treated in rubbish dumps.
Furthermore, I would call upon the Commission to increase awareness within the population, through the organisation of information campaigns on the health risks resulting from exposure to mercury and the environmental problems it may cause, since I fear that the citizens are not sufficiently well-informed about its toxicity.
With regard to the amendments presented, like the majority of political groups, I hoped that there would be an agreement, as there has been with the Council and the Commission, with regard to barometers. The agreement we have reached relates to the exemption from the obligations laid down in this Directive for scientific instruments containing mercury, such as barometers over 50 years old intended for sale or marketing on the international antiques market.
With regard to the production of mercury for new traditional barometers, we proposed an agreement: that there should be a transitional period for manufacturers to allow them time to conform to the new rules. Unfortunately, not all of the political groups have agreed to this, although I believe that we will have a sufficient majority in this House to adopt it.
Finally, I hope that Parliament will sign up to the agreement with the Council at first reading, so that it can be applied as soon as possible and so that, in this way, the industrial demand for mercury can be reduced, speeding up its substitution with other materials that are not harmful to human health and do not prejudice the conservation of the environment.
In summary, Commissioner, I entirely agree with what you have said. I would like to thank the Commission for its work and for the possibility of reaching an agreement at first reading. Thanks, too, to the Council and to the political groups that have agreed with this proposal.
on behalf of the PPE-DE Group. - Mr President, may I first of all pay tribute to the work that Mrs Sornosa Martínez has done on this report, even though I do not agree with all of her conclusions. Nevertheless, we have worked very well together on this.
In March this year the House debated the Commission's mercury strategy. It asked the Commission to restrict the marketing and use of mercury in all measuring and control equipment but to allow for some exemptions. It also called on the Commission to permit the use of mercury by the small number of professional companies in the EU that produce traditional barometers. Nevertheless, I am sorry to say that the Commission completely ignored Parliament's wishes at that stage and went on to propose the directive that we are debating today.
This directive will ban the production of all new barometers. As Members will be aware, the Committee on the Environment, Public Health and Food Safety subsequently adopted an amendment, which I tabled, introducing an exemption for this long-established traditional European art. Along with Mr Blokland, we have retabled that amendment for plenary to consider. I would point out to the Commissioner that we are not talking about the general introduction of new mercury into the environment - the vast majority of these makers actually use recycled mercury taken out of the environment in the production of these new instruments. There are a very small number of SMEs throughout Europe that continue this traditional art, mainly in Belgium, the Netherlands, France, Portugal and the UK.
If this directive is implemented as the Council wishes, those businesses would almost certainly be forced to close, thus eliminating places where consumers can take their existing instruments for repair and for maintenance. Let us not forget that there are hundreds of thousands of traditional barometers hanging on people's walls all over Europe. This directive would of course not affect that, but it could potentially remove places where people could get those instruments repaired and maintained.
The banning of new barometers will not stop pollution; in fact it could become more prevalent as the general public would have nowhere to take their instruments. There are also some enormous loopholes in the legislation. It is only the marketing of new devices that is prohibited. There is nothing to stop manufacturers from selling new barometers without any mercury, along with a set of instructions on how consumers can fill them themselves. That is surely more hazardous than allowing them to continue production in carefully controlled and licensed circumstances.
on behalf of the PSE Group. - Mr President, I think the case for this legislation is compelling. The Commissioner said that there are alternatives to mercury barometers and I therefore support everything my colleague Mrs Sornosa Martínez has said.
Mercury is extremely toxic. It is bioaccumulative and persistent in the environment and there is no safe exposure level. I ask the PPE-DE Group to think again. To Mr Callanan and the Conservatives I say that at your party conference your leader said that you want to replace dangerous chemicals with safe ones. The Tory Party website says that you are going to do that. You have to vote to change things and not just say you are going to do so. I hope that the PPE-DE Group will support this very sensible measure to phase out an extremely dangerous chemical from our environment.
We have given a two-year extension to companies to phase out their production. That is not what the Council wanted, but we have 25 governments here, experts from 25 countries, the European Commission and the majority of political groups, and I hope that the House will support the report and be consistent with the principle of substitution of dangerous chemicals.
on behalf of the ALDE Group. - Mr President, I should like to thank Mrs Sornosa Martínez for her excellent report and her cooperation with all the shadow rapporteurs. I also want to note the very helpful assistance of the Committee on the Environment, Public Health and Food Safety, as well as that of the Commission and the Council in formulating a small number of necessary final compromise amendments.
Mercury, as you will all know by now, is a highly toxic substance that we all want and need to get rid of from our lives and the lives of generations to come, as soon as and as effectively as possible. The legislative proposal will begin to put into effect the mercury strategy that we endorsed in March this year and will ban or substantially reduce the presence of mercury in various non-electrical and non-electronic devices. Instruments containing mercury such as the household thermometer will be replaced by more accurate and versatile, quicker and safer measuring devices that do not contain mercury.
As with most pieces of legislation, some differences of opinion were encountered in the examination of this proposal. Thankfully, a sensible compromise agreement was reached by most groups, but there are certainly still objections from some MEPs. The problem has been the insistence, mainly by a few English, Dutch and Belgian colleagues, that modern antique-looking barometers manufactured by a very small number of SMEs in England, Holland and Belgium should still be allowed to contain mercury. This is despite the fact that a two-year transitional derogation period has been allowed after the entry into force of the directive; despite the fact that, at the end of the two-year derogation period, the Commission is to review the availability of reliable safer alternatives that are technically and economically feasible for use in such instruments; despite the fact that barometers that are genuine antiques, i.e. more than 50 years old, would be exempt from this directive; and despite the fact that, if the compromise agreement in respect of barometers falls through, the whole legislative proposal effectively falls and has to go back to the drawing board.
Do not allow yourselves inadvertently to be used by those who might want to kill the legislation as a whole and those who might want to use the issue of barometers to promote their Eurosceptic views. Please vote in favour of the compromise amendments and help get rid of toxic mercury, for health's sake.
on behalf of the Verts/ALE Group. - (SV) Mr President, mercury thermometers have been banned in Sweden for more than 20 years now. At long last it is time for the EU to follow suit. Mercury measuring instruments are the technology of yesteryear. Mercury is a gravely hazardous chemical that we must stop using as soon as possible. Any claim that mercury is not dangerous is absurd. Even worse is mercury that leaks, finds its way into combustion plants or in some other way is disseminated and converted in the environment into readily absorbable forms that are yet more harmful to people and animals. We cannot, for reasons of nostalgia, continue to produce barometers that are environmental hazards. Anyone who wants to can buy an electronic replica that looks exactly like an old-fashioned barometer. Alternatively, they can buy a second-hand one, as the directive is about the release onto the market of new barometers.
In the compromise, barometers have been given a two-year reprieve, which is completely unnecessary from a technical point of view, as the Commissioner said, but was unfortunately necessary from a political point of view in order to make it possible to reach a compromise in the light of far too much readiness to be persuaded by industry lobbying. Anyone voting in favour of anything other than the compromise will be sabotaging this entire piece of legislation and will be preventing any phasing out of mercury thermometers at all. We would then have to start again from the beginning within the REACH framework. The Commission is due to put forward proposals within the next two years for the phasing out, if possible, of other measuring equipment, in particular blood pressure gauges. I would like to remind the Commission that the compromise states: as soon as reliable alternatives are available. This is the case for blood pressure gauges in many instances. Go straight home to Brussels and compile a report on restricting the marketing of blood pressure gauges as soon as possible.
on behalf of the GUE/NGL Group. - (EL) Mr President, I too should like to take my turn, having thanked and congratulated Mrs Sornosa Martínez on her work, to urge you to support the compromise amendments designed to remove mercury from measuring devices used by European consumers. The compromise amendments are the minimum and most realistic approach for protecting consumers and reflect the agreement between the European Parliament and the Council.
As regards the proposed exemption from the directive for barometers, I call on you to reject it. Any such exemption jeopardises the final opportunity to limit mercury in measuring devices for which there are alternative solutions before the legislation is adopted for the REACH programme. This specific action is of paramount importance in order for the legislation on measuring devices containing mercury to be adopted as quickly as possible. At the same time, I should emphasise that, if the amendments on barometers - with the exception of those in the package of amendments - are accepted, the barometer industry will not achieve anything substantial other than, perhaps, gaining one or two years. It is almost certain that the Commission, either through REACH or through comitology, will revert to its initial position, which makes no provision for barometers to be exempted.
Finally, I should like to emphasise that the package of compromise amendments follows our previous cohesive resolution on mercury for which Mr Marios Matsakis acted as rapporteur.
Our aim must again be to protect the environment and public health and European consumers.
on behalf of the IND/DEM Group. - (PL) Mr President, although mercury and the compounds produced by it, in particular methyl mercury, are highly toxic, banning the sale of mercury thermometers, including specialised thermometers and other measuring devices with just an eighteen-month transition period is excessive and unreasonable, particularly for Poland and other countries where mercury thermometers are universally used not only in hospitals but for basic home diagnosis. Such a short transition period may have negative effects by compromising diagnosis, with the attendant health risks, and may impose additional financial strains on hospitals and household budgets, especially those of the less well off.
In Poland we have a saying, 'when man hurries, the devil smiles'. Evidently the devil wants to get rich selling electronic measuring devices, while speaking fine words about people's health. We are in favour of a longer transition period.
- (SK) I also welcome this report on mercury in the environment and on ways of reducing it.
We all have to agree that where a substitute for a measuring device containing mercury exists, such a device must be removed from the environment. There is enough mercury in a single thermometer to contaminate fish in a twenty-hectare lake. However, it is also necessary to realise that there are other devices used in the healthcare sector that contain mercury but that as yet have no equivalent substitute - for example, pressure gauges, barometers and manometers.
Mercury sphygmomanometers used in the treatment of high blood pressure or arrhythmia do not have an equivalent substitute capable of equal accuracy, and alternative methods would be extremely expensive. Therefore, I support the rapporteur's opinion that the directive should not apply to such healthcare-sector instruments, because while we might be decreasing mercury in the environment we would also be jeopardising patients' lives.
The priority we must focus on in this legislative proposal is to reduce the amount of mercury in household waste. It will be probably difficult, particularly in the new Member States, to ask all households to replace the thermometers they use for measuring body temperature; however, we should be able to limit their use.
Mr President, it is high time we acknowledged that mercury can and indeed does cause serious health problems. Mercury poisoning through the ingestion of mercury-contaminated food - usually fish - is the main source of contamination in the general public.
Mercury and its compounds are not only toxic for humans: they also have very negative effects on wildlife and ecosystems. Therefore, the restriction of the use of mercury is highly desirable.
However, I acknowledge the need to be realistic in the restriction of certain measuring devices containing mercury. Therefore, I welcome the fact that some medical devices are being excluded for the time being from the scope of the directive. Medical experts have indicated that in certain cases non-mercury devices may not be fully accurate, for example, for some cardiac conditions and in cases of pre-eclampsia. It is therefore preferable to continue to use mercury devices in these limited situations until suitable alternatives are fully examined and endorsed by the medical professions, but with a time-limited review clause for suitable alternatives appropriately validated. Given the toxicity of mercury, that is a reasonable demand to make on the industry, and I invite the industry to respond.
I support the amendment originally tabled by my colleagues, which allows for a derogation for antique barometers and scientific instruments intended for sale or trade on the international antiques market and for the production and servicing of traditional barometers using small amounts of mercury in controlled and licensed environments. It is worth noting that traditional barometer-makers do not introduce new quantities of mercury into the marketplace but recycle existing mercury and, in this way, help to control and limit the substance - not to mention the fact that antique barometers are usually highly valued items and so even more unlikely to end up in our waste streams. Remember that the purpose of this directive is to ban the marketing of mercury-containing devices. It will allow the sale of a barometer with a separate phial of mercury to be added later by the consumer if we do not have a derogation for these antique barometers - a far less hazardous option in my view.
(NL) Mr President, first of all, I too should like to express my support to Mrs Sornosa who has written an excellent report. As all speakers have said before me, given that mercury is very toxic, we must ban its use in all unnecessary applications. Given that alternatives are available, it is to be welcomed that the mercury thermometer, for example, is consigned to the past. Barometers are the subject of much debate, as we witnessed a moment ago.
In the Netherlands, the use of mercury has been banned since 2003, but barometers were exempt until 2005 and then, pending fresh European rules, until 1 January 2006. This House is now arguing in favour of another two years' delay for traditional barometers, which is incredibly lenient of it. Whilst I can, of course, imagine that this is hard news for producers of barometers to take, if we want to banish mercury altogether, we must in any event ban consumer products that contain it. Products may break or leak, so that mercury ends up in the environment anyway. I hope we can finalise this legislation so that the mercury ban can be introduced as soon as possible.
Mr President, across Europe barometer manufacturing has been part of our heritage for many centuries. It often involves the recycling of mercury from old instruments. The environmental and health threat posed is, I would suggest, so miniscule as to be out of all proportion to the devastating ban which this directive would impose on future production of barometers. It would kill off an historic skill in return for no meaningful gain. Thus I strongly support Amendment 19 to exempt barometer manufacturers from the ambit of this directive.
Seeking to include barometers epitomises in a way the fanatical and irrational dogma that all too often drives and brings ridicule to otherwise sensible Commission proposals. I trust that in the name of common sense we will say no to the ban on the production of barometers.
The Commission informs me that it does not wish to speak again. The debate is therefore closed.
The vote will take place today at 11.30 a.m.